      Case 3:19-cv-00552-L Document 4 Filed 03/19/19              Page 1 of 3 PageID 124


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ALLSTATE INSURANCE COMPANY,                       §
solely as successor in interest to                §
Northbrook Excess and Surplus Insurance           §
Company (formerly known as Northbrook             §
Insurance Company),                               §
                                                  §
           Plaintiff,                             §
 v.                                               §
                                                  §                 Case No. 3:19-cv-0552
 7-ELEVEN, INC., formerly known as The            §
 Southland Corporation, TRAVELERS                 §
 CASUALTY AND SURETY COMPANY,                     §
 formerly known as The Aetna Casualty             §
 and Surety Company, VIGILANT                     §
 INSURANCE COMPANY, and DOE                       §
 COMPANIES 1-50,                                  §
                                                  §
           Defendants.                            §


               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Pursuant to 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstate

Insurance Company, solely as successor in interest to Northbrook Excess and Surplus Insurance

Company, formerly known as Northbrook Insurance Company (“Northbrook”), files this Notice

of Voluntary Dismissal without Prejudice and respectfully shows the Court the following:

          1.     On March 5, 2019 Northbrook filed a complaint against Defendants 7-Eleven, Inc.,

formerly known as The Southland Corporation, Travelers Casualty and Surety Company, formerly

known as The Aetna Casualty and Surety Company, Vigilant Insurance Company, and Doe

Companies 1-50 (collectively, “Defendants”).

          2.     Defendants have not filed an answer or a motion for summary judgment in this

matter.


NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                          Page 1 of 3
     Case 3:19-cv-00552-L Document 4 Filed 03/19/19             Page 2 of 3 PageID 125


        3.    Plaintiff files this Voluntary Notice of Dismissal with the intention of dismissing

this case under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure without prejudice to

refiling.

        4.    Plaintiff requests the court dismiss claims brought against Defendants without

prejudice.




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                          Page 2 of 3
    Case 3:19-cv-00552-L Document 4 Filed 03/19/19            Page 3 of 3 PageID 126


Dated: March 19, 2019                      Respectfully submitted,

                                           CONDON TOBIN SLADEK THORNTON PLLC

                                           /s/ Aaron Z. Tobin
                                           Aaron Z. Tobin
                                           Texas Bar No. 24028045
                                           atobin@ctstlaw.com
                                           Kendal B. Reed
                                           Texas Bar No. 24048755
                                           kreed@ctstlaw.com
                                           Vanessa Rosa-Kubik
                                           Texas Bar No. 24081769
                                           vrosa@ctstlaw.com
                                           8080 Park Lane, Suite 700
                                           Dallas, Texas 75231
                                           Telephone 214-691-6300
                                           Facsimile 214-691-6311

                                           -and-

                                           Robert R. Anderson III (pro hac vice pending)
                                           randerson@hsplegal.com
                                           Daniel A. Waitzman (pro hac vice pending)
                                           dwaitzman@hsplegal.com
                                           HUGHES SOCOL PIERS RESNICK & DYM, LTD.
                                           Three First National Plaza
                                           70 West Madison Street, Suite 4000
                                           Chicago, Illinois 60602
                                           Telephone 312.580.0100
                                           Facsimile 312.604.2635

                                           ATTORNEYS FOR DEFENDANT ALLSTATE
                                           INSURANCE COMPANY, SOLELY AS
                                           SUCCESSOR IN INTEREST TO NORTHBROOK
                                           EXCESS AND SURPLUS INSURANCE
                                           COMPANY, FORMERLY KNOWN AS
                                           NORTHBROOK INSURANCE COMPANY




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                      Page 3 of 3
